     Case 1:21-mc-00194-KPF Document 35 Filed 05/21/21 Page 1 of 1




                                            May 21, 2021


Via ECF
Hon. Katherine Polk Failla, U.S.D.J.
United States District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007


       Re:    Breaking Media, Inc. v. Jowers, No. 1:21-mc-00194-KPF
              Request for Leave To Reply to Respondent’s Opposition Brief

Dear Judge Failla,

       On behalf of Petitioner Breaking Media, Inc., dba Above the Law (“ATL”), we
request leave to reply to the new items raised by Respondent in his May 18 opposition to
ATL’s fees application (Dkt. 34). We would do so by Tuesday, May 25. We appreciate
Your Honor’s consideration.


                                            Respectfully,

                                            /s/Terence P. Keegan
                                            Terence P. Keegan


cc: Counsel of record via ECF
